DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims and arguments filed on August 27, 2021 have been received and entered. Claims 1, 2, 9-14, 17-18, 25-28, 33, 35-38 have been amended, while claims 3-8, 21-24, 29-32 have been canceled. Claims 42-43 have been newly added. In view of applicant’s amendments to the claim, the objection to claim is hereby withdrawn. The Kotterman’s declaration filed on August 27, 2021 has been considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 1-2, 9-20, 25-28, 33-42 and 43 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claim 1-18, 19-20, 22-23 (group I) in the reply filed on May 25, 2021 was acknowledged. Upon further consideration, election between invention of group I and II is hereby withdrawn and all the non-elected claims drawn to invention of group II is rejoined with the elected invention.  
Claims 1-2, 9-20, 25-28, 33-42 and 43 are under consideration. 

Priority
This application is a divisional application of 16/300,446 filed on 11/09/2018, which is a 371 of PCT/US2017/032542 filed on 05/12/2017 that claims priority from US provisional application 62/454,612 filed on 02/03/2017, 62/384,590 filed on 09/07/2016, 62/378,106 filed on 08/22/2016 and 62/336,441 filed on 05/13/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Maintained in modified form-Claim Rejections - 35 USC § 112-scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-16, 18-20, 25-27,  33, 35-37, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of for treating a human subject with wet age-related macular degeneration, said method comprising intravitreal or subretinal  injection of an rAAV, comprising (i) a capsid protein comprises  the amino acid sequence set forth as SEQ ID NO:42 and (ii) a heterologous nucleic acid encoding aflibercept, said nucleotide sequence operably linked to a promoter, thereby expressing aflibercept in one or more retinal pigmented epithelial cells and photoreceptor cells, thereby treating wet age-related macular degeneration in said subject;
 does not reasonably provide enablement for delivering a nucleic acid comprising any nucleotide sequence encodes any other anti-angiogenic polypeptide that inhibits the activity of a VEGF  to express any anti-angiogenic polypeptide to treat wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, delivering genus of known or yet to be identified interfering RNA that reduces expression of a known or yet to be identified pro-angiogenic gene  to treat any condition as embraced by the breadth of the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 The claims are directed to a method of treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, the method comprising intravitreally or subretinally  administering to the subject a therapeutically effective amount of an infectious recombinant adeno-associated virus (rAAV) particle, the rAAV particle comprising (i) a capsid comprising a capsid protein comprising an amino acid sequence as set forth in SEQ ID NO:42, and (ii) a nucleic acid comprising any nucleotide sequence encoding any anti-angiogenic polypeptide or aflibercept that inhibits the activity of a vascular endothelial growth factor (VEGF), said nucleotide sequence operably linked to an ubiquitous expression control sequence, (see claims 1 and 17), whereby the wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization is treated in the subject. Dependent claims wherein the nucleic acid further comprises a nucleotide sequence encoding an interfering RNA that reduces expression of a pro-angiogenic gene, said nucleotide sequence operably linked to an expression control sequence, said expression control sequence comprising a ubiquitous promoter.
Breadth of the claims:
  The claims are broadly directed to treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, by intravitreally or subretinally administering  any nucleic acid comprising any nucleotide sequence encodes any known or yet to be identified anti-angiogenic polypeptide that inhibits the activity of a VEGF  to express any anti-angiogenic polypeptide or genus of known or yet to be identified interfering RNA that reduces expression of a known or yet to be identified pro-angiogenic gene to treat wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, using variant of AAV capsid intended for treating plurality of disease. The nature of such invention is within the broad genera of gene therapy, and gene therapy is not generally enabling of Applicant’s invention due to problems with, inter alia, targeting and expression of plurality of known or yet to be identified interfering RNA that reduces expression of a pro-angiogenic gene  and/or  injecting nucleic acid encoding aflibercept intended to treat at therapeutically effective level by administering a composition comprising any nucleic acid that reduces pro-angiogenic gene and/or VEGF in the one or more of retinal cells.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
Guidance of the Specification and The Existence of Working Examples:
The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) — such that each particle is composed of a mutant capsid surrounding the cap gene encoding in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), The selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). The elected cap genes then undergo re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2-FIG. 1D). The specification identifies the variants identified during vector selection Stages 1 and 2 and demonstrate the ability to transduce primate retina cells (FIG. 1E). The specification further teaches recovery of viral genomes from RPE, PR, inner nuclear layer (INL), and ganglion cell layer (GCL) retinal tissue from a representative round of selection are shown in FIG. 3. Example 2 teaches the ell tropism following intravitreal administration of the novel AAV variant comprising a P34A substitution and the peptide LAISDQTKHA (SEQ ID NO: 28) inserted at amino acid 588 (LAISDQTKHA+P34A) was assessed in vivo in non-human primates (NHP) as a representative example of the ability of ISDQTKH (SEQ ID NO: 14)-containing AAV variants to transduce retinal cells. The specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A resulted in broader and more robust transgene expression across the NHP retina than AAV2 (Figures 7-9). Example 3 discloses cell tropism of the novel AAV variant LAISDQTKHA+P34A for retinal pigment epithelial (RPE) cells and photoreceptor (PR) cells was assessed in vitro in use RPE cells and PR cells generated from fibroblast-derived human induced pluripotent stem cells (FB-iPSC) or human embryonic stem cells (ESC). The specification exemplifies capsid containing LAISDQTKHA+P34A show significantly higher transduction efficiency of and transgene expression in human RPE as compared to AAV2 (Figures 11A-B), flow cytometry (2,7-fold increase; Figures 11C-D) and Western blot analysis (Figures 11E-F). It was indicated that robust transduction and expression was likewise achieved using LAISDQTKHA+ P34A CAG EGFP in human PR cultures by 32 days post-infection. The specification is silent on delivering any nucleic acid comprising any nucleotide sequence encodes any known or yet to be identified anti-angiogenic polypeptide that inhibits the activity of a VEGF  to express any anti-angiogenic polypeptide or genus of known or yet to be identified interfering RNA that reduces expression of a known or yet to be identified pro-angiogenic gene to treat wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, using variant of AAV capsid intended for treating plurality of disease.
 State of the Art and Predictability of the Art and Amount of Experimentation Necessary: 
The state of the art reviewed by Vandenberghe  shows AAV serotype other than AAV2 are not pursued for human ocular gene therapy studies (see Vandenberghe et al Cold Spring Harbor Perspect Med, 2015, 5, 1017442). Moore et al (Expert. Opinion Biol. Therp,   2017, 1235-1244) raise critical  issues that need to be addressed  include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye. Moore emphasizes key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene (see page 1242, col. 1, para. 3). MacDonald et al (TVST, 2020, 9(3), 1-9) teaches anatomical differences between the retinas of mouse and primate models, and report that the intravitreal approach may be less effective in humans, especially in treating outer retinal cells. Hence, in primates, the vitreous of large eyes is highly inefficient due to dilution of the vector when administered into the vitreous cavity (see page 4, col. 1, para. 2-3).   In contrast to monogenic retinal dystrophies, neovascular macular degeneration (nAMD) (wet AMD) is not a monogenic disorder and nAMD pathogenesis is complex and involves multiple pathways that contribute to pathologic endothelial proliferation, particularly the imbalance of pro-angiogenesis and anti-angiogenesis factors. Several well-characterized factors include the overexpression of vascular endothelial growth factor (VEGF), a relative deficiency of pigment epithelium-derived factor (PEDF), and an under expression of secreted extracellular domain of VEGF receptor 1, soluble fms-like tyrosine kinase-1 (sFLT-1). Numerous other factors are known to be involved in AMD pathogenesis such as antiangiogenic endostatin and angiostatin (see page 1237, col. 2, para. 2, and page 1242, col. 1, para. 1, Moore et al). While it is recognized, that introduction of shRNA that is targeted to a specific gene may result in attenuation /inhibition of the targeted gene, the degree of attenuation and length of the time attenuation is achieved in not predictable (Caplen et al Gene 2000, vol. 252, 95-105). It is relevant to note that a more recent study shows that siRNAs can induce silencing of non-target mRNAs with limited sequence complementarity, often via inter-actions with the 3’UTR. These interactions occur when short regions of the mRNA 30UTRcontain imperfect matches to the small RNA, triggering translational repression and/or degradation. In this way, depending on the sequence, one siRNA can potentially repress hundreds of transcripts. These off-target effects appear to be dosage dependent, and phenotypes derived from them can be dominant over the intended on-target phenotypes…Further, the artificial introduction of siRNAs or shRNAs into a target cell line can cause non-sequence-specific off-target effects. … Flooding the system with exogenous sequences can displace microRNAs from RISC. This can impair the functions of endogenous microRNAs, leading to alterations in gene transcript levels and consequently to off-target phenotypes  (see page 576., col. 1, last para. to col. 2, Boettcher et al Molecular Cell, 2015, 58, 575-585). Post fling review summarized by Lin et al (Molecular Therapy, 2020, 28, 2120-2128) discloses post-transcriptional gene silencing with RNA interference has also shown some promise as an adjunct to anti-VEGF therapies, there is need for further study (see page 2132, col. 1, last para.). It is disclosed that Bevasiranib, a complex of two 21-nt RNA molecules that selectively silence mRNA encoding VEGF did not show any AMD efficacy with monotherapy (see page 21239, col. 1, para. 3). In the instant case, specification fails to provide any specific guidance in incorporating any nucleotide sequence encoding an interfering RNA that reduces expression of a pro- angiogenic showing any therapeutic effect in any predictable animal model. An artisan would have perform undue experimentation to first design and test nucleotide sequence encoding an interfering RNA that reduces expression of a pro- angiogenic gene and test its efficacy in a predictable animal mode to make and use the invention, without reasonable expectation of success.   It is emphasized that the  transduction of target cells represents the first critical step in any gene based therapy, which not only depends upon the type of target cells but also on the choice and/or characteristics of delivery vectors. Given the unpredictability discussed supra, the specification fails to provide any specific guidance of delivering any nucleic acid sequence encoding any anti-angiogenic polypeptide that inhibits the in vivo delivery of a nucleic acid encoding any anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor such that it is expressed at therapeutic effective level for desired duration in the target cells of any human subject in need thereof in the treatment of plurality of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization.  An artisan of skill would have required undue experimentation to develop/design a suitable vector and practice the method as claimed because the art of gene therapy, vector design and in vivo delivery and treatment of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization was unpredictable at the time of filing of this application as supported by the observations in the art record. In absence of any specific teaching using the AAV virion of the invention, in a predictable animal model of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, one of ordinary skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
. 

Response to arguments
	Applicant disagree with the rejection arguing that skilled person is taught by the present specification that an rAAV comprising a capsid protein of SEQ ID NO:42 provides for substantially improved delivery of heterologous nucleic acids to retinal cells, including RPE and photoreceptor cells, relative to native AAV2 capsid, as discussed in more detail below. The state of the art teaches successful treatment of choroidal vascularization and wet age-related macular degeneration following intravitreal and subretinal injection of rAAV encoding anti-angiogenic polypeptides. Applicant in part rely on the references of Lukason et al (2011), Scaria, Avalanche, Adverum, Liu, Grishanin (2019) and Kiss et al (2020) to support that claims are enabled for the full scope.  Applicant in part rely on table 1, Figure 7 and 8 and example 3 to assert that the present specification provides experimental evidence demonstrating robust and widespread delivery of rAAV comprising capsid of SEQ ID NO: 42 to all retinal cells of non-human primates, including RPE and photoreceptor cells, following intravitreal injection, with expression increasing over time and in all cases vastly superior to rAAV comprising native AAV2 capsid. Applicant continue to argue that inhibition of VEGF activity by ocular administration of anti-angiogenic polypeptides to treat neovascular diseases such as wet age-Related Macular Degeneration, all of which have in common elevated level of VEGF in ocular tissue, was well established in the art at the time the present application was filed. For example, ranibizumab (humanized monoclonal antibody fragment that neutralizes VEGF-A), aflibercept (fusion protein comprising portions of VEGFR1 and VEGFR2 EC domains fused to Fc portion of human igG1) and bevacizumab (humanized anti-VEGF antibody) were approved for the treatment of, inter alia, AMD, choroidal neovascularization, macular edema and diabetic macular edema by intravitreal injection. The molecular mechanisms in the diseases specified in claim 1 had been well established in that reduction of VEGF in ocular tissue of patients suffering from these disorders provides a treatment for the disorders. As such, it is was known to the skilled person at the time of filing that reducing the elevated level of VEGF-A in e.g. RPE cells in patients 
As an initial matter, applicant’s argument and Kotterman’s declaration filed on May 27, 2021 pertaining to claims 17, 26-27, 34, 38-41 are found persuasive, therefore, previous rejection of claims 17, 26-27, 34, 38-41 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
In response to applicant’s argument that skilled person is taught by the present specification that an rAAV comprising a capsid protein of SEQ ID NO:42 provides for substantially improved delivery of heterologous nucleic acids to retinal cells, it is emphasized that claims are not directed to delivery of heterologous nucleic acids to retinal cells or expressing heterologous nucleic acids to retinal cells. Applicant should note that claims are directed to a method for treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization. As stated in previous office action, specification does not teach a method of in vivo delivery of a nucleic acid encoding any anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor such that it is expressed at therapeutic effective level for desired duration in the target cells of any human subject in need thereof in the treatment of plurality of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization in a predictable animal model. It is noted that success of gene therapy for the treatment of AMD or related disease will depend on the selection of the most appropriate therapeutic protein and its level of chronic expression, although some data suggest that patient heterogeneity may also be important. In the future, the major issues to address include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye (see pages 7-9. 
enough protein is produced  that inhibits the activity of a vascular endothelial growth factor expression have an effect on the target cells ((one or more of retinal cells)) and such effect is enough of an effect for a long enough period of time to treat wet age-related macular degeneration in a predictable animal model. An artisan would have to perform undue experiment to make and use the invention, without reasonable expectation of success. 
	On page 13-15 of the applicants arguments, applicant rely in part rely on the Kotterman’s declaration filed on May 27, 2021to assert instant specification teaches robust, stable and long term (1 month) expression of aflibercept protein in the RPE of NHPs following intravitreal injection of rAAV with a capsid protein with the amino acid sequence of SEQ ID NO:42 without any serious adverse effects (see Kotterman Declaration, Exhibit 2, Figure 5). The declaration further teaches robust, stable and long term (12 month) expression of brolucizumab protein in the RPE of NHPs following intravitreal injection of rAAV with a capsid protein with the amino acid sequence of SEQ ID NO:42 without any serious adverse effects (see Kotterman Declaration, Exhibit 2, Figure 3). The declaration further teaches protective effect of rAAV with a capsid with the amino acid sequence of SEQ ID NO-42 and a heterologous nucleic acid encoding aflibercept or brolucizumab on choroidal neovascularization in NHPs (see Kotterman Declaration Exhibit 2, Figure 6) and Kotterman Declaration, Exhibit 2, Figure 4). Applicant further argues that expression of (i) brolucizumab (ii) ranibizumab and (iii) aflibercept protein and complete inhibition of VEGF-A following transduction of human RPE cells with rAAV having a capsid of SEQ ID NO:42 and encoding each of these anti-angiogenic polypeptides that inhibit VEGF (see Kotterman Declaration, Exhibit 2, Figure 1) as well as inhibition of VEGF-C activity following transduction of human RPE cells with rAAV having a capsid of SEQ ID NO:42 encoding aflibercept and miRNA targeting VEGF-C (see Kotterman Declaration, Exhibit 2, Figure 2). Applicant argues that post filing art encoding interfering RNA that reduces expression of a pro-angiogenic gene (miRNA targeting VEGF-C is exemplified) provides additional and complementary therapeutic benefit in the treatment of the specified disorders. As such, the 
As stated before, applicant’s argument and Kotterman’s declaration relying on exhibit 2, figure 5 pertaining to claims 17, 26-27, 34, 38-41 are found persuasive, therefore, previous rejection of claims 17, 26-27, 34, 38-41 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. However, applicant’s reliance of specific miRNA or ScFv that is linked to specific ubiquitous promoter delivered and high dose of AAV8 of the invention showing levels of anti-VEGF-C miRNA or scFv (figure 5 and 6) in aqueous humor or vitreous humor is not predictive of therapeutic outcome of delivery of  any amount of  nucleic acid comprising a nucleotide sequence encoding an anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor (VEGF) or nucleotide sequence encoding any interfering RNA that reduces expression of a pro- angiogenic gene as broadly claimed. Applicant should note that while it is recognized, that introduction of shRNA that is targeted to a specific gene may result in attenuation /inhibition of the targeted gene, the degree of attenuation and length of the time attenuation is achieved in not predictable. It is relevant to note that a more recent study shows that siRNAs can induce silencing of non-target mRNAs with limited sequence complementarity, often via inter-actions with the 3’UTR. These interactions occur when short regions of the mRNA 30UTRcontain imperfect matches to the small RNA, triggering translational repression and/or degradation. In this way, depending on the sequence, one siRNA can potentially repress hundreds of transcripts. These off-target effects appear to be dosage dependent, and phenotypes derived from them can be dominant over the intended on-target phenotypes…Further, the artificial introduction of siRNAs or shRNAs into a target cell line can cause non-sequence-specific off-target effects. … Flooding the system with exogenous sequences can displace microRNAs from RISC. This can impair the functions of endogenous microRNAs, leading to alterations in gene transcript levels and consequently to off-target phenotypes  (see page 576., col. 1, last para. to col. 2, Boettcher et al Molecular Cell, 2015, 58, 575-585). Post fling review summarized by Lin et al (Molecular Therapy, 2020, 28, 2120-2128) teaches that Bevasiranib, a complex of two 21-nt RNA molecules that selectively silence mRNA encoding VEGF did not show any AMD efficacy with monotherapy (see page 21239, col. 1, para. 3). In the instant case, specification fails to provide any specific guidance in 
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance


Withdrawn-Claim Rejections - 35 USC § 112-written description 
Claims 1-2, 9-20, 24-32, 35-40 and 41 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s arguments and amendments to the claims are found persuasive, therefore, previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Maintained & New-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-2, 9-20, 25-28, 33-42 and 43 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 18-31 of copending Application No.16765758. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass adeno-associated virus (rAAV) virion comprising (a) a variant adeno-associated virus (AAV) capsid protein comprising the amino acid sequence as set forth in SEQ ID NO: 42, and (b) a heterologous nucleic acid comprising a nucleotide sequence encoding a polypeptide that inhibits the activity of a vascular endothelial growth factor (VEGF), wherein the nucleotide sequence is selected from the group consisting of nucleotide sequence set forth as SEQ ID NO:65 (aflibercept). Thus, the claims of instant application encompass the rAAV virion and method specifically claimed in application ‘758. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 9-20, 25-28, 33-42 and 43 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 131-132 of copending Application No.16300446. Instant rejection is made in view of applicants amendments to the claims in ‘446 that includes claims 131 and 132 that is encompassed by the method claimed in the instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass adeno-associated virus (rAAV) virion comprising 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schaffer (WO/2018/022905, dated 2/1/2018, EFD 7/29/2016). Looger et al (WO/2017/218842, dated 12/21/2017, EFD 06/15/2016). Schaffer et al (USPGPUB 2015/0232953) discloses a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein (variant AAV capsid protein comprises an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop; paragraph (0071]. However, prior art does not suggest or provide any motivation to insert 7-11 amino acid long peptide sequence comprising amino acid sequence as set forth in SEQ ID No: 14. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632